NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 JULIA H. POMALES,                                           Civil Action No.: 18-518 (iLL)

                     Plaintiff.                                           OPINION

 V.


 COMMISSIONER OF SOCIAL SECURITY,

                     Defendant.




LINARES, Chief District Judge.

        This matter comes before the Court by way of Plaintiff Julia H. Pomales’s petition for

judicial review of a final decision issued on behalf of the Commissioner of the Social Security

Administration (“Commissioner”), who denied her claim for disability insurance benefits. (ECF

No. 1). After careful consideration of the administrative record, submissions made          in   support of,

(ECF Nos. 8, 11, 13), and in opposition to, (ECF No. 12), the instant appeal, the Court decides this

matter without oral argument pursuant to Rule 78 of the Federal Rules of Civil Procedure. For the

reasons set forth below, the Court remands this matter for further proceedings consistent with this

Opinion.



                                      I.    BACKGROUND’

       On September 16, 2014, Plaintiff filed an application for Social Security disability

insurance benefits (“DIB”) alleging an onset of disability of June 10, 2014. (R. at 242). Plaintiff



 “R.” refers to the Administrative Record, which uses continuous pagination and can be   found   at ECF Nos.
  6 through 6-10.
alleged she was disabled as a result of a seizure disorder with impairment of consciousness, as well

as depression, carotid artery stenosis, arthritis. lumbosacral spondylosis with radiculopathy,

fibromyalgia syndrome, cervical disc disorder, migraines, asthma, and turgornetric neuralgia

cranial nerve. (R. at 160). Plaintiffs application was denied initially on January 21, 2015, (R. at

160—64), and denied again upon reconsideration on May 14, 2015, (R. at 166—70).              Plaintiff

appeared at a hearing before Administrative Law Judge Sharon Allard (the “AU”) on April 6,

2017. (R. at 74—116). After conducting a five-step analysis, the AU determined that Plaintiff was

ineligible for payment because she was not disabled within the meaning of the Social Security Act

during the period in question. (R. at 34—49).

        At step one, the AU determined that Plaintiff did not engage in substantial gainful activity

for continuous 12-month period(s) during her alleged period of disability. (R. at 36—3 7). At step

two, the AU found that Plaintiff suffered from the following severe impairments: minor motor

seizures, spine disorder, fibrornyalgia, and affective disorders. (R. at 37). However, at step three,

the AU determined that Plaintiffs combination of impairments did not meet or medically equal

one of the listed impairments. (R. at 37—38). At step four, the AU found that Plaintiff has the

residual functioning capacity (“RFC”) to perform light work and to execute simple, routine tasks,

with certain limitations requiring her to be off-task for ten percent of the work day. (R. at 38). At

step five, with the help of a vocational expert, the AU concluded that there are jobs that exist in

significant numbers in the national economy that Plaintiff can perform, including mail clerk, price

marker, and cashier. (R. at 43—44).

       On July 10, 2017, Plaintiff requested review of the AUJ’s determination by the Appeals

Council, (R. at 23 5—39), which the Appeals Council denied on December 5, 2017, (R. at 1—8). On

January 12, 2018, Plaintiff filed this appeal. (ECF No. 1). Plaintiff argues that the AU erred at
step three by failing to find that Plaintiffs severe impairments meet the requirements for Listing

 1.04A and Listing 12.07, as well as by failing to assess the combined effects of all of Plaintiffs

impairments in the AU’s Listing 12.04 analysis. (ECF No. 11 at 36—41). Plaintiff further argues

that the AU erred at step four in failing to account for the effects of Plaintiffs carpal tunnel

syndrome in the RFC determination. (ECF No. 11 at 41—44). for the reasons set forth below, this

matter is remanded for further proceedings consistent with this Opinion.



                               II.    STANDARD OF REVIEW

         This Court must affirm an ALl’s decision if it is supported by substantial evidence. See 42

U.S.C.   § 405(g), 13$3(c)(3). Substantial evidence is “more than a mere scintilla. It means such
relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Ferates, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S.

197, 229 (1938)). To determine whether an AU’s decision is supported by substantial evidence,

this Court must review the evidence in its totality. Daring v. Heckler, 727 f.2d 64, 70 (3d Cir.

1984). However, this Court may not “weigh the evidence or substitute its conclusions for those of

the fact-finder.” Williams v. Sit//ivan, 970 F.2d 11 78, 1182 (3d Cir. 1992). Consequently, this

Court may not set an AU’s decision aside, “even if [it] would have decided the factual inquiry

differently.” Hartranftv. Apfe/, 181 F.3d 358, 360 (3d Cir. 1999).



                                      III.   ANALYSIS

         Under the Social Security Act, the Social Security Administration is authorized to pay

Social Security Insurance to “disabled” persons. 42 U.S.C.    § 1382(a). A person is “disabled” if
“he is unable to engage in any substantial gainful activity by reason of any medically detenriinable




                                                 3
physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than twelve months.”             42 U.S.C.   §
1382c(a)(3)(A). A person is unable to engage in substantial gainful activity when his physical or

mental impairments are “of such severity that he is not only unable to do his previous work but

cannot, considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.” 42 U.S.C.      § 1382c(a)(3)(B).
        Regulations promulgated under the Social Security Act establish a five-step process for

determining whether a claimant is disabled. 20 C.F.R.     § 416.1520. At step one, an AU assesses
whether the claimant is currently perfonning substantial gainful activity.             20 C.F.R.     §
4l6.1520(a)(4)(i). If so, the claimant is not disabled. Id. If not, the AU proceeds to step two and

determines whether the claimant has a “severe” physical or mental impairment or combination of

impairments. 20 C.F.R.     § 416.1520(a)(4)(ii). Absent such impairment. the claimant is not
disabled. Id. Conversely, if the claimant has such an impainuent, an AU proceeds to step

three. Id. At step three, an AU evaluates whether the claimant’s severe impairment either meets

or is the equivalent of a listed impairment. 20 C.F.R.   § 416.1520(a)(4)(iii). If so, the claimant is
disabled. Id. Otherwise, an AU moves on to step four, which involves three sub-steps:

               (1) the AU must make specific findings of fact as to the claimant’s
               [Rf C]; (2) the AU must make findings of the physical and mental
               demands of the claimant’s past relevant work; and (3) the AU must
               compare the [Rf C] to the past relevant work to determine whether
               claimant has the level of capability needed to perform the past
               relevant work.

Burnett v. Comm ‘r ofSoc. Sec. Admin., 220 F.3d 112, 120 (3d Cir. 2000).

       When determining RFC. an “AU may reject a treating physician’s opinion outright only

on the basis of contradictory medical evidence, but may afford a treating physician’s opinion more

or less weight depending upon the extent to which supporting explanations are provided.” Hoyman



                                                4
v. Co/yin, 606 F. App’x 678, 679 (3d Cir. 2015) (quoting Plttrnmer v. Apfe/, 186 F.3d 422, 429 (3d

Cir. 1999)). Unsupported diagnoses are not entitled to great weight. Jones v. Sullivan, 954 F.2d

125, 129 (3d Cir. 1991). Moreover, an AU must provide the reason for providing more or less

weight to the evidence. See fragnoti    i’.   Massanari, 247 F.3d 34, 42 (3d Cir. 2001).

         The claimant is not disabled if his Rf C allows him to perform his past relevant work. 20

C.F.R.   § 416.1520(a)(4)(iv). However, if the claimant’s RFC prevents him from doing so, an AU
proceeds to the fiflh and final step of the process. Id. The final step requires the administrative

law judge to “show [that] there are other jobs existing in significant numbers in the national

economy which the claimant can perform, consistent with her medical impairments, age,

education, past work experience, and [RFC].” P/unimer, 186 f.3d at 428. In doing so, “[t]he AU

must analyze the cumulative effect of all the claimant’s impairments in determining whether she

is capable of performing work and is not disabled.” Id. Notably, an AU typically seeks the

assistance of a vocational expert at this final step. Id.

         The claimant bears the burden of proof for steps one. two, and four. Sykes v. Apfet, 228

F.3d 259, 263 (3d Cir. 2000). Neither side bears the burden of proof for step three “[b]ecause step

three involves a conclusive presumption based on the listings.” Id. at 263 n.2 (citing Bowen v.

Yuckert, 482 U.S. 137, 146—47 n.5 (1987)). The Commissioner bears the burden of proof for the

final step. See id. at 263.



A.       Listing 1.04A (Disorders of the Spine)

         In order to meet the requirements of Listing 1 .04A for disorders of the spine, a claimant

must exhibit:

                [(1)] Evidence of nerve root compression characterized by neuro
                anatomic distribution of pain, [(2)] limitation of motion of the spine,



                                                     5
               [(3)] motor loss (atrophy with associated muscle weakness or
               muscle weakness) accompanied by sensory or reflex loss and, [(4)]
               if there is involvement of the lower back, positive straight-leg
               raising test (sitting and supine).

20 C.F.R. Pt. 404, Subpt. P, App. 1,    § 1.04A. In the step three analysis, the AU wrote that
“[s]pecific consideration has been given to the applicable sections of Section 1.00 (Muscoskeletal

System) and 11.00 (Neurological System),” but did not walk through her reasoning explicitly with

respect to the Listing 1 .04A requirements at step three. (R. at 37). However, the AU conducted

a thorough review of evidence relevant to the Listing I .04A requirements in her RFC analysis at

step four. (See R. at 38—43).

       The AU considered Plaintiffs testimony that she suffered from seizures, as well as

Plaintiffs complaints of neck and back pain. (R. at 39). However, the AU concluded that

Plaintiffs “statements concerning the intensity, persistence and limiting effects of these symptoms

are not entirely consistent with the medical evidence.” (R. at 40). For instance, the AU considered

a September 2014 exam of Plaintiff by radiologist, Dr. James Charles. (R. at 41). Although the

exam showed evidence of disc herniations and “cervical and lumbar spine tender points,” Dr.

Charles found “no evidence of cord compression” and “no evidence of spinal.    .   .   cord or peripheral

nerve pathology.” (R. at 41). The AU also relied on Dr. Charles’s finding that Plaintiffs “[g]ait

and station [were] normal,” and that Plaintiffs “[r]ange of motion of the cervical spine was         .   .




normal.” (R. at 41). Furthermore, the exam revealed that Plaintiffs “[s]traight leg raising was

negative, bilaterally.” (R. at 41). The Court finds that “a reasonable mind might accept” this

evidence as adequate in determnining that Plaintiffs impairments did not meet or medically equal

the requirements for Listing I .04A, and therefore concludes that the AU’s finding on this point is

supported by substantial evidence. Ptummer, 186 F.3d at 427.




                                                6
B.      Listing 12.04 (Affective Disorders) and Combined Effects

        Plaintiff also argues that the AU’s step three analysis cannot be meaningfully reviewed

because the AU failed to discuss the combined effects of Plaintiffs impairments. (ECf No. 11 at

41). At step three, the AU considered whether Plaintiff satisfied the criteria for Listing 12.04 for

affective disorders. (R. at 37—38). Listing 12.04 requires satisfaction of the criteria in Paragraphs

A and B or in Paragraphs A and C. 20 C.F.R. Pt. 404, Subpt. P, App. 1,            § 12.04. The AU
considered the criteria in Paragraphs B and C and concluded that the evidence failed to meet the

criteria under either Paragraph. (R. at 37—38). The Paragraph B criteria are as follows:

               Extreme limitation of one, or marked limitation of two, of the
               following areas of functioning [1:

               1.   Understand, remember, or apply information      [].
               2.   Interact with others [].
               3.   Concentrate, persist, or maintain pace [].
               4.   Adapt or manage oneself [].

20 C.F.R. Pt. 404, Subpt. P, App. 1,   § 12.04. An extreme limitation means the inability “to function
independently, appropriately, effectively, and on a sustained basis,” and a marked limitation means

that “functioning in this area independently, appropriately, effectively, and on a sustained basis is

seriously limited.” 20 C.F.R. Pt. 404, Subpt. P, App. 1,   § 12.00(f)(2)(d)—(e). TheALJ determined
that Plaintiff had only mild limitations in “understanding, remembering, or applying information,”

“interacting with others,” and “adapting or managing” herself, (R. at 37—38), but that she exhibited

moderate limitations in “concentrating, persisting, or maintaining pace.” (R. at 38).

       If a claimant has a “combination of impairments,” the AU must consider whether that

“combination of impairments is medically equivalent to [a] listing. 20 C.F.R.       § 404.1526(b)(3).
At step two, the AU found that Plaintiff suffered from a combination of both mental and physical

impairments—namely, minor motor seizures, spine disorder, fibromyalgia, and affective




                                                   7
disorders. (R. at 37). However, in considering whether Plaintiff satisfied the requirements for

Listing 12.04, the AU explicitly found that “the severity of [Plaintiffs] mental impairment does

not meet or medically equal the criteria of listing 12.04.” (R. at 37 (emphasis added)). Likewise,

the AU concluded that, “[b]ecause [Plaintiffs] mental impairment does not cause” the limitations

required by Paragraph B, those criteria were not satisfied. (R. at 38 (emphasis added)). As the

Commissioner correctly points out, the AU introduces her step three analysis by stating generally

that “[t]he record fails to establish that [Plaintiff] has an impairment or combination of

impainrients that meets or medically equals the criteria of any listed impairment.” (R. at 37).

However, the AU also expressly limited her consideration of the Paragraph B criteria to the effects

only of Plaintiffs mental impairment and cited exclusively to evaluations by Plaintiffs

psychiatrists and psychologists in support of her conclusions, without discussing evidence from

other physicians. (R. at 37—38).

       Therefore, it is not clear to the Court whether the AU also considered the effects that

Plaintiffs physical impairments have, in combination with the effects of her mental impairment,

on the abilities that require analysis under Listing 12.04.   In particular, the AU should have

explicitly considered whether Plaintiffs motor seizures, spine disorder, and fibromyalgia—all of

which the AU classified as severe impairments—further limited her abilities to understand,

remember or apply information, interact with others, concentrate, persist, or maintain pace, or

adapt or manage herself, such that, when considered together with the effects of her affective

disorder, two or more of the Listing 12.04 criteria were markedly limited, or one criterion was

extremely limited. See Torres v. Comm ‘r of Soc. Sec., 279 F. App’x 149, 152 (3d Cir. 200$)

(instructing the AU on remand to consider the effects of all mental and physical impairments,

including “back problems” and “depression,” in combination); Brennan v. Comm ‘r of Soc. Sec.,




                                                 $
No. 17-4259, 2018 WL 5294516, at *4 (D.N.J. Oct. 25. 201$) (remanding where the AU failed to

consider Plaintiffs physical impairments in Listing 12.04 analysis); Bierilo      1’.   Coniiii ‘r of Soc.

Sec., No. 13-1183, 2014 WL 1883681, at *3 (D.N.J. May 12. 2014) (remanding where the AU

“failed to consider the total effect of Plaintiffs mental impairments and physical impairments

combined” in Listing 12.04 analysis); ef Perkins v. Barnhart, 79 F. App’x 512, 515 (3d Cir. 2003)

(noting that the “AU’s failure to consider expressly the combined effect of [the plaintiffs] asthma

and depression on his ability to engage in gainful employment is potentially troubling,” but

determining that the error was hannless given evidence that the plaintiffs depression was not

severe).

           Furthermore, the Court cannot conclude that the AU’s failure to consider Plaintiffs severe

physical impairments in this context was harmless. The record contains evidence that, as a result

of Plaintiffs physical impairments, she experiences symptoms—including seizures, neck and back

pain, memory loss, migraines, numbness and tingling, and limited range of neck motion—that

could conceivably increase her limitations in the Paragraph B criteria. (See R. at 39—42). If the

AU had considered the totality of Plaintiffs impairments, she could foreseeability find two

marked or one extreme limitation as required by Listing 12.04. See Diaz v. Comm ‘r ofSoc. Sec.,

577 F.3d 500, 504 & n.3 (3d Cir. 2009) (vacating and remanding where AU’s decision did not

discuss the combined effects of the plaintiffs impairments and noting that “absent analysis of the

cumulative impact” of all impain-nents, “we are at a loss in our reviewing function”). On remand,

the AU should also consider the Uisting 12.04 Paragraph A criteria in light of these instructions.




                                                   9
                                  IV.    CONCLUSION

       For the aforementioned reasons, the Court remands this matter for further proceedings that

are consistent with this Opinion. An appropriate Order accompanies this Opinion.




DATED: Apri1             2019
                                                       E L. LINARES
                                                    Chief Judge, United States District Court




                                               10
